DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1.	This action is responsive to communications: Application filed on April 10, 2020, and Drawings filed on April 10, 2020.
2.	Claims 1–20 are pending in this case. Claim 1, 12 are independent claims. 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 7 to 12, 19, 20-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts do not teach the limitation wherein each of the one or more machine learning models comprises a plurality of layers, and wherein deriving the activation data comprises deriving the activation layer from an output of an intermediate layer of the plurality of layers. wherein the intermediate layer comprises a global average pooling layer.

 	The prior arts do not teach the limitation of  applying, by the processing circuitry, one or more depolarization detection machine learning models to the episode data, the one or more depolarization detection machine learning models configured to output a set of depolarization likelihood values, each of the depolarization likelihood values of the set representing a likelihood that a depolarization occurred at a respective time during the period of time; and identifying, by the processing circuitry, one or more depolarizations during the episode based on the arrhythmia type likelihood values and depolarization likelihood values.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 4 it is unclear what constitutes “indicating on the graph at least one time of higher likelihood for the at least one arrhythmia type classification in response to indicating that the at least one arrhythmia type classification occurred at any point during the period of time.” It is unclear whether the “indicating on the graph at least one time” is done by a human or automatically done by the system.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 4, 5, 13, 14, 15, 16, 17, 25, 26, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan et al., Pub. No.: 20130274624., in view of Sullivan Pub. No.: 2016/0135706. 

With regard to claim 1:
Mahajan discloses a computer-implemented method comprising: receiving, by processing circuitry of a medical device system, episode data for an episode stored by a medical device of a patient (an implantable medical device and retrospectively adjudicating arrhythmia episodes using data acquired and recorded by the implantable medical device, see paragraph 25: “This document discusses, among other things, an external system communicating with an implantable medical device and retrospectively adjudicating arrhythmia episodes using data acquired and recorded by the implantable medical device. In various embodiments, the implantable medical device includes an implantable cardioverter-defibrillator (ICD). Automatic arrhythmia adjudication algorithms have been used to retrospectively classify arrhythmia episodes recorded by an ICD. Due to the complicated nature of cardiac signals representative of these arrhythmia episodes, sometimes physicians disagree on the classification of an arrhythmia episode. Such disagreements are also reflected in the performance of automatic arrhythmia adjudication algorithms when executed by the external system. In addition to providing the classification, the present external system provides its user, such as a physician or other caregiver, with information indicative of confidence in the classification and/or justification of the classification. Examples of such information include a confidence level associated with the classification, potential alternative classification, and/or information explaining rationale behind the classification decision.”), wherein the episode is associated with a period of time, and the episode data comprises a cardiac electrogram sensed by the medical device during the period of time (see also fig. 10 wherein the cardiac data for an episode duration is collected paragraph 46: “Rationalization module 588 generates episode features including key features rationalizing the automatic adjudication of each arrhythmia episode. The key features indicate the basis upon which the episode classification results from the automatic arrhythmia adjudication. In one embodiment, the episode features also include additional features that are not used in the automatic adjudication but may be useful in the manual adjudication of the arrhythmia episode. Examples of the episode features include (1) heart rates during the episode such as atrial rate, ventricular rate, and average atrial and ventricular rates during a specified number of the fastest beats; (2) atrioventricular (AV) rate relationship during the episode, such as whether the atrial rate approximately equals the ventricular rate (1:1 tachyarrhythmia) and the leading channel (the channel with the highest rate) when the atrial rate substantially differs from the ventricular rate; (3) onset of the episode, such as whether and when atrial sudden onset is detected, whether and when ventricular sudden onset is detected, whether and when premature ventricular contraction (PVC) detected at the onset of the episode, whether and when the onset of the episode is detected in each of the atrial and ventricular channels, and whether atrial onset or ventricular onset is first detected; (4) rate stability during the episode, such as ventricular rate stability; and (5) morphology of cardiac signal(s) during the episode, such as whether change in shock channel signal morphology is detected and whether a highly variable shock channel signal morphology is detected. In various embodiments, the information associated with the each episode, including the episode classification, the confidence level, and the episode features, is presented to the user to allow for review of the automatic adjudication of each arrhythmia episode by the user and/or manual adjudication of each arrhythmia episode by the user. An example of display screen 474 presenting such information is illustrated in FIG. 10. In another embodiment, arrhythmia analysis circuit 470 or 570 uses a fuzzy logic rule base to provide rationale for classifying the arrhythmia episode. Rationalization module 588 generates information related to decision making leading to the episode classification.”); applying, by the processing circuitry, one or more machine learning models to the episode data (the system uses machine learning to adjust algorithm or learning models for making determination paragraph 41: “FIG. 5 is a block diagram illustrating an embodiment of an arrhythmia analysis circuit 570. Arrhythmia analysis circuit 570 represents an embodiment of arrhythmia analysis circuit 470 and includes an automatic arrhythmia adjudicator 580, a confidence analyzer 586, and a rationalization module 588. Automatic arrhythmia adjudicator 580 determines the episode classification for each arrhythmia episode using the cardiac data by executing a plurality of adjudication algorithms. As illustrated in FIG. 5, automatic arrhythmia adjudicator 580 includes a plurality of adjudication modules 582 and an episode classifier 584. Adjudication modules 582 each determine a voting classification for the episode by executing an adjudication algorithm of the plurality of adjudication algorithms. Episode classifier 584 determines the episode classification for the episode using the voting classifications produced by executing the plurality of adjudication algorithms. The adjudication algorithms are each selected from available machine learning algorithms each implementing a tachyarrhythmia adjudication algorithm. In various embodiments, machine learning algorithms known to produce reasonably accurate results in arrhythmia classification are selected to be included in the plurality of adjudication algorithms. Some examples of such machine learning algorithms include support vector machine (SVM), decision tree learning, Bayesian machine learning, and outlier detection (such as Mahalanobis distance-based outlier detection). Examples of suitable machine learning algorithms are also discussed in Ian H. Witten, Eibe Frank, and Mark A. Hall, Data Mining: Practical Machine Learning Tools and Techniques. Third Edition, Burlington, Mass.: Morgan Kaufmann, 2011. An example of decision tree learning is discussed below with reference to FIG. 9. An example of automatic arrhythmia adjudicator 580 is discussed in U.S. Patent Application Publication No. US 2010/0280841 A1, entitled "ADJUDICATION OF ARRHYTHMIA EPISODE DATA SYSTEMS AND METHODS", assigned to Cardiac Pacemakers, Inc., which is incorporated herein by reference in its entirety. Confidence analyzer 586 determines the confidence level in the episode classification using the voting classifications. The confidence level depends on consistency among the voting classifications produced by executing the plurality of adjudication algorithms.”), the one or more machine learning models configured to output a respective likelihood value for each of a plurality of arrhythmia type classifications, each of the likelihood values representing a likelihood that the respective arrhythmia type classification occurred during the period of time (the amount (number) of voting classifications used to determine the episode classification and the confidence level in the episode classification is determined based on one or more estimated measures of accuracy in the automatic adjudication; paragraph 45: “In various embodiments, the amount (number) of voting classifications used to determine the episode classification and the confidence level in the episode classification is determined based on one or more estimated measures of accuracy in the automatic adjudication and an estimated potential need for manual adjudication by the user. An arrhythmia episode with an episode classification identified with a high confidence level is unlikely to be examined by the user and manually adjudicated. An arrhythmia episode with a classification identified with a low confidence level needs to be examined by the user, i.e., needs to be manually adjudicated. Examples of the estimated measures include a risk factor, a specificity factor, and a service burden factor. The risk factor is a proportion of arrhythmia episodes with classification identified as high confidence classifications that are misclassified during the automatic adjudication to a total number of classified arrhythmia episodes. The risk factor indicates the chance of a high confidence classification that is actually an incorrect classification. The specificity factor is a proportion of misclassified arrhythmia episodes with classifications identified as low confidence classifications to the total number of classified arrhythmia episodes. The specificity factor indicates the chance of a low confidence classification that is actually an incorrect classification. The service burden factor is a proportion (e.g., a percentage) of arrhythmia episodes with classification identified as low confidence classifications to the total number of classified arrhythmia episodes. The service burden factor indicates the chance of an episode being classified with a low-confidence level and hence needs to be manually adjudicated. Results from an evaluation of these factors, each as a function of the number of machine learning algorithms included in the automatic arrhythmia adjudication, are presented in FIG. 11.”); based on the application of the one or more machine learning models to the episode data, deriving, by the processing circuitry and for each of the arrhythmia type classifications (wherein the system at least determines a first classification and a alternative classification and confidence level for both, paragraph 25: “This document discusses, among other things, an external system communicating with an implantable medical device and retrospectively adjudicating arrhythmia episodes using data acquired and recorded by the implantable medical device. In various embodiments, the implantable medical device includes an implantable cardioverter-defibrillator (ICD). Automatic arrhythmia adjudication algorithms have been used to retrospectively classify arrhythmia episodes recorded by an ICD. Due to the complicated nature of cardiac signals representative of these arrhythmia episodes, sometimes physicians disagree on the classification of an arrhythmia episode. Such disagreements are also reflected in the performance of automatic arrhythmia adjudication algorithms when executed by the external system. In addition to providing the classification, the present external system provides its user, such as a physician or other caregiver, with information indicative of confidence in the classification and/or justification of the classification. Examples of such information include a confidence level associated with the classification, potential alternative classification, and/or information explaining rationale behind the classification decision.”), class activation data indicating varying likelihoods of the classification over the period of time (wherein the system determines the confidence for the classifications paragraph 42: “ In one embodiment, episode classifier 584 determines the episode classification for the episode using one or more primary voting classifications produced by executing one or more primary adjudication algorithms, and confidence analyzer 586 determines the confidence level in the episode classification using one or more secondary voting classifications produced by one or more secondary adjudication algorithms. The one or more primary adjudication algorithms are selected from the plurality of adjudication algorithms, and the one or more secondary adjudication algorithms are selected from the remaining algorithms of the plurality of adjudication algorithms. In various embodiments, the one or more primary adjudication algorithms include one or more machine learning algorithms known to produce acceptable results in implementing the tachyarrhythmia adjudication algorithm. The confidence level is proportional to the number of voting classification(s) produced by the one or more secondary adjudication algorithms that is(are) consistent with the episode classification. In one embodiment, episode classifier 584 determines the episode classification using the voting classification produced by one primary adjudication algorithm, such as one implemented by support vector machine using radial basis function (SVM-RBF). Confidence analyzer 586 determines the confidence level in the episode classification using secondary voting classifications produced by a plurality of secondary adjudication algorithms. The amount (number) of machine learning algorithms to be included in the plurality of secondary algorithms is determined based on one or more estimated measures of accuracy in the automatic adjudication and an estimated potential need for manual adjudication by the user, as further discussed below. In another embodiment, episode classifier 584 determines the episode classification based on a majority voting using the primary voting classifications produced by a plurality of primary adjudication algorithms. Confidence analyzer 586 determines the confidence level in the episode classification using the secondary voting classifications produced by a plurality of secondary adjudication algorithms.”); and displaying, by the processing circuitry and to a user, a graph of the varying likelihoods of the arrhythmia type classifications over the period of time (see fig. 10 wherein the system displays at least a main classification and a alternative classification for the period of time/episode, paragraph 59 and 60: “FIG. 10 is an illustration of an example of a display screen presenting information associated with an arrhythmia episode. In various embodiments, the display screen is part of an external system for communicating with an IMD. One example of such a display screen is display screen 474. In various other embodiments, the display screen of part of any computer or computer-based system used to analyze cardiac data representing cardiac signals indicative of one or more arrhythmia episodes. [0060] The presented information associated with an arrhythmia episode as illustrated in FIG. 10 includes: [0061] intracardiac electrograms: [0062] atrial electrogram ("Atrial"); [0063] ventricular electrogram sensed though a rate channel ("Ventricular"); and [0064] a ventricular electrogram sensed through shock channel (morphology channel) ("Shock"); [0065] the episode classification ("Classification"); [0066] the confidence level in the episode classification ("Confidence"); [0067] the alternative episode classification ("Alternative") ("None" value unless the confidence level is low); [0068] episode features including key features rationalizing the automatic adjudication of the each episode ("Other Information"); [0069] heart rates during the episode ("Rate"): [0070] atrial rate; and [0071] ventricular rate; [0072] onset of the episode (Onset"): [0073] whether onset as detected in an atrium is sudden; and [0074] whether onset as detected in a ventricle is sudden; [0075] stability {"Stability"): [0076] whether ventricular rate is stable; and [0077] morphology (Morphology): [0078] whether morphology of the cardiac signal sensed through the shock channel changes;” see also fig. 11).
Mahajan does not disclose the aspect wherein each of the likelihood values representing a likelihood that the respective arrhythmia type classification occurred at any point during the period of time.
However Sullivan discloses the aspect wherein the episode is associated with a period of time, and the episode data comprises a cardiac electrogram sensed by the medical device during the period of time each of the likelihood values representing a likelihood that the respective arrhythmia occurred at any point during the period of time (see fig. 6b for likelihood of arrhythmia occurred at any point during the period of time paragraph 468: “As described herein, event estimation of risk scores may be used to determine a response or a plan of action, or to provide feedback to the subject and/or a medical provider based on the likelihood or probability of the subject experiencing a medical event, e.g., an adverse cardiac event or other degradation in medical condition. One category of event estimation of risk scores may be based on the likelihood of a subject experiencing an adverse cardiac event during a fairly short time period from a present time, such as within about five to about thirty minutes, e.g., within about five minutes, within about ten minutes, within about fifteen minutes, within about 20 minutes, and within about 30 minutes or more. If the subject and/or the medical professional are provided with about a five to thirty minute window of advance notice of a likely adverse cardiac event, various actions may be taken to mitigate the effects of such an event. These actions may range from providing alarms or information to the subject and/or a caregiver, alerting the medical professional, and/or preparing or triggering a defibrillation device. The time periods may be used to drive system, clinician, user and device activity via communication to the subject or clinicians who are either remote or local to the subject, or device activity that takes the form of therapeutic interventions such as pacing, defibrillation, neural stimulation, etc. Some embodiments may use any number of time periods, time periods of differing durations, and/or employ more continuous risk measures, such as those shown in FIG. 6B. ”) and displaying, by the processing circuitry and to a user, a graph of the varying likelihoods of the arrhythmia over the period of time (see fig. 6b for likelihood of arrhythmia occurred at any point during the period of time paragraph 468: “As described herein, event estimation of risk scores may be used to determine a response or a plan of action, or to provide feedback to the subject and/or a medical provider based on the likelihood or probability of the subject experiencing a medical event, e.g., an adverse cardiac event or other degradation in medical condition. One category of event estimation of risk scores may be based on the likelihood of a subject experiencing an adverse cardiac event during a fairly short time period from a present time, such as within about five to about thirty minutes, e.g., within about five minutes, within about ten minutes, within about fifteen minutes, within about 20 minutes, and within about 30 minutes or more. If the subject and/or the medical professional are provided with about a five to thirty minute window of advance notice of a likely adverse cardiac event, various actions may be taken to mitigate the effects of such an event. These actions may range from providing alarms or information to the subject and/or a caregiver, alerting the medical professional, and/or preparing or triggering a defibrillation device. The time periods may be used to drive system, clinician, user and device activity via communication to the subject or clinicians who are either remote or local to the subject, or device activity that takes the form of therapeutic interventions such as pacing, defibrillation, neural stimulation, etc. Some embodiments may use any number of time periods, time periods of differing durations, and/or employ more continuous risk measures, such as those shown in FIG. 6B.”) It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Sullivan to Mahajan so the user would be able to see the likelihood value for different type of arrhythmia to be more informed and to be able understand how different circumstance at different time affect the likelihood value of different arrhythmia and be able to make better decision. 

With regard to claim 2 and 14:
Mahajan and Sullivan disclose the aspect wherein displaying the graph comprises displaying the graph in conjunction with the cardiac electrogram. (Mahajan see fig. 10 wherein the system displays at least a main classification and a alternative classification for the period of time/episode and show time base chart on the left, paragraph 59 and 60: “FIG. 10 is an illustration of an example of a display screen presenting information associated with an arrhythmia episode. In various embodiments, the display screen is part of an external system for communicating with an IMD. One example of such a display screen is display screen 474. In various other embodiments, the display screen of part of any computer or computer-based system used to analyze cardiac data representing cardiac signals indicative of one or more arrhythmia episodes. [0060] The presented information associated with an arrhythmia episode as illustrated in FIG. 10 includes: [0061] intracardiac electrograms: [0062] atrial electrogram ("Atrial"); [0063] ventricular electrogram sensed though a rate channel ("Ventricular"); and [0064] a ventricular electrogram sensed through shock channel (morphology channel) ("Shock"); [0065] the episode classification ("Classification"); [0066] the confidence level in the episode classification ("Confidence"); [0067] the alternative episode classification ("Alternative") ("None" value unless the confidence level is low); [0068] episode features including key features rationalizing the automatic adjudication of the each episode ("Other Information"); [0069] heart rates during the episode ("Rate"): [0070] atrial rate; and [0071] ventricular rate; [0072] onset of the episode (Onset"): [0073] whether onset as detected in an atrium is sudden; and [0074] whether onset as detected in a ventricle is sudden; [0075] stability {"Stability"): [0076] whether ventricular rate is stable; and [0077] morphology (Morphology): [0078] whether morphology of the cardiac signal sensed through the shock channel changes;” see also Sullivan, where in the measured risk is determined based on ECG data, paragraph 300 and 301).

With regard to claim 3 and 15:
Mahajan and Sullivan disclose the method of claim 1, further comprising indicating on the graph, by the processing circuitry, at least one time of higher likelihood for at least one arrhythmia relative to other times of the graph for the at least one arrhythmia. (Sullivan see fig. 6a that indicate a high risk score of above 70 and other scores bellow 70, see fig. 6b for likelihood of arrhythmia occurred at any point during the period of time paragraph 468: “As described herein, event estimation of risk scores may be used to determine a response or a plan of action, or to provide feedback to the subject and/or a medical provider based on the likelihood or probability of the subject experiencing a medical event, e.g., an adverse cardiac event or other degradation in medical condition. One category of event estimation of risk scores may be based on the likelihood of a subject experiencing an adverse cardiac event during a fairly short time period from a present time, such as within about five to about thirty minutes, e.g., within about five minutes, within about ten minutes, within about fifteen minutes, within about 20 minutes, and within about 30 minutes or more. If the subject and/or the medical professional are provided with about a five to thirty minute window of advance notice of a likely adverse cardiac event, various actions may be taken to mitigate the effects of such an event. These actions may range from providing alarms or information to the subject and/or a caregiver, alerting the medical professional, and/or preparing or triggering a defibrillation device. The time periods may be used to drive system, clinician, user and device activity via communication to the subject or clinicians who are either remote or local to the subject, or device activity that takes the form of therapeutic interventions such as pacing, defibrillation, neural stimulation, etc. Some embodiments may use any number of time periods, time periods of differing durations, and/or employ more continuous risk measures, such as those shown in FIG. 6B. ”) The arrhythmia is a arrhythmia type classification (Mahajan wherein the system at least determines a first classification and a alternative classification and confidence level for both, paragraph 25: “This document discusses, among other things, an external system communicating with an implantable medical device and retrospectively adjudicating arrhythmia episodes using data acquired and recorded by the implantable medical device. In various embodiments, the implantable medical device includes an implantable cardioverter-defibrillator (ICD). Automatic arrhythmia adjudication algorithms have been used to retrospectively classify arrhythmia episodes recorded by an ICD. Due to the complicated nature of cardiac signals representative of these arrhythmia episodes, sometimes physicians disagree on the classification of an arrhythmia episode. Such disagreements are also reflected in the performance of automatic arrhythmia adjudication algorithms when executed by the external system. In addition to providing the classification, the present external system provides its user, such as a physician or other caregiver, with information indicative of confidence in the classification and/or justification of the classification. Examples of such information include a confidence level associated with the classification, potential alternative classification, and/or information explaining rationale behind the classification decision.”) It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Sullivan to Mahajan so the user would be able to see the likelihood value for different type of arrhythmia to be more informed and to be able understand how different circumstance at different time affect the likelihood value of different arrhythmia and be able to make better decision at how the likelihood compare to each other. 
. 

With regard to claims 4 and 16:
Mahajan and Sullivan disclose the aspect of indicating, by the processing circuitry and based on the output of the one or more machine learning models, that the at least one arrhythmia occurred at any point during the period of time, wherein indicating on the graph at least one time of higher likelihood for the at least one arrhythmia comprises indicating on the graph at least one time of higher likelihood for the at least one arrhythmia in response to indicating that the at least one arrhythmia occurred at any point during the period of time. (Sullivan see fig. 6a that indicate a high risk score of above 70 and other scores bellow 70, see 6B wherein the higher likelihood is at t-7. paragraph 312: “ In some embodiments, the wearable medical device 100 may display the calculated event estimation of risk scores on the interface pod 140, the remote computing device 550, the visual display 531 of the base unit 530, and/or the computing device of the medical professional 108. The event estimation of risk scores may be displayed, for example, as a bar graph, a list, or as a curve on the display, for example, as shown by FIGS. 6A and 6B. A time window for which prior event estimation of risk scores are displayed may be selected by the subject or another user, for example, to display a shorter or longer time range for the scores. A time-dependent event estimation of risk calculation and evolution may thus be generated and displayed to the subject and/or the medical professional.”) The arrhythmia is a arrhythmia type classification (Mahajan wherein the system at least determines a first classification and a alternative classification and confidence level for both, paragraph 25: “This document discusses, among other things, an external system communicating with an implantable medical device and retrospectively adjudicating arrhythmia episodes using data acquired and recorded by the implantable medical device. In various embodiments, the implantable medical device includes an implantable cardioverter-defibrillator (ICD). Automatic arrhythmia adjudication algorithms have been used to retrospectively classify arrhythmia episodes recorded by an ICD. Due to the complicated nature of cardiac signals representative of these arrhythmia episodes, sometimes physicians disagree on the classification of an arrhythmia episode. Such disagreements are also reflected in the performance of automatic arrhythmia adjudication algorithms when executed by the external system. In addition to providing the classification, the present external system provides its user, such as a physician or other caregiver, with information indicative of confidence in the classification and/or justification of the classification. Examples of such information include a confidence level associated with the classification, potential alternative classification, and/or information explaining rationale behind the classification decision.”) It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Sullivan to Mahajan so the user would be able to see the likelihood value for different type of arrhythmia to be more informed and to be able understand how different circumstance at different time affect the likelihood value of different arrhythmia and be able to make better decision at how the likelihood compare to each other. 


With regard to claims 5 and 17:
Mahajan and Sullivan disclose The device of claim 1, wherein the plurality of arrhythmia type classifications includes a plurality of: bradycardia, pause, ventricular tachycardia, ventricular fibrillation, supraventricular tachycardia, atrial fibrillation, atrial flutter, sinus tachycardia, premature ventricular contraction, premature atrial contraction, wide complex tachycardia, and atrioventricular block (Mahajan paragraph 58: “ FIG. 9 is a flow chart illustrating an embodiment of a method for decision tree learning referred to as "one-versus-all" decision tree. The illustrated decision tree is for determining whether a detected arrhythmia episode is of a particular type designated as "arrhythmia type A" for illustrative purposes. Three episode parameters (episode parameters 1, 2, and 3) each indicating one or more characteristics of arrhythmia type A are determined from one or more cardiac signals indicative of the detected arrhythmia episode. Episode parameters 1, 2, and 3 each have a predetermined threshold value (thresholds 1, 2, and 3). Each episode parameter is compared to its threshold value. The outcome of the comparison determines whether the detected arrhythmia episode is not an arrhythmia type A (i.e., "other") or the next episode is to be compared to its threshold value until all the episode parameters are compared. Examples of "arrhythmia type A" include ventricular fibrillation (VF), ventricular tachycardia (VT), supraventricular tachyarrhythmia (SVT), atrial fibrillation (AF), atrial flutter (AFL), sinus tachycardia (ST), and atrial tachycardia (AT). Examples of the episode parameters include an atrial rate, a ventricular rate, an onset rate indicating whether the detected arrhythmia episode has a gradual onset or a sudden onset, a stability parameter indicative of a degree of ventricular rate variability, and a correlation coefficient representative of a morphological correlation between a waveform of a cardiac signal during the detected arrhythmia episode and a template waveform being a waveform of the cardiac signal during a known cardiac rhythm.”).

Claim 13 is rejected for the same reason as claim 1.

Claim 27 is rejected for the same reason as claim 1.  

With regard to claim 25:
Mahajan and Sullivan disclose the medical device system of claim 13, wherein the processing circuitry comprises processing circuitry of a computing device (Mahajan paragraph 59: “FIG. 10 is an illustration of an example of a display screen presenting information associated with an arrhythmia episode. In various embodiments, the display screen is part of an external system for communicating with an IMD. One example of such a display screen is display screen 474. In various other embodiments, the display screen of part of any computer or computer-based system used to analyze cardiac data representing cardiac signals indicative of one or more arrhythmia episodes.”).


With regard to claim 26:
Mahajan and Sullivan disclose the medical device system of claim 13, wherein the medical device is implantable (Mahajan fig. 1, paragraph 26: “ FIG. 1 is an illustration of an embodiment of a cardiac rhythm management (CRM) system 100 and portions of an environment in which system 100 operates. CRM system 100 includes an implantable medical device (IMD) 105 that is electrically coupled to a heart through implantable leads 110, 115, and 125. An external system 190 communicates with IMD 105 via a telemetry link 185.”).

 Claims 6 and 18 `is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mahajan et al., Pub. No.: 20130274624., in view of Sullivan Pub. No.: 2016/0135706, and further in view of Shibahara, Pub. No.: 2019/0122097A1.
With regard to claims 6 and 18: 
Mahajan and Sullivan do not disclose the method of claim 1, wherein each of the one or more machine learning models comprises a plurality of layers, and wherein deriving the activation data comprises deriving the activation layer from an output of an intermediate layer of the plurality of layers.
However Shibahara discloses the aspect wherein each of the one or more machine learning models comprises a plurality of layers, and wherein deriving the activation data comprises deriving the activation layer from an output of an intermediate layer of the plurality of layers (paragraph 11: “A data analysis apparatus according to one aspect of the invention disclosed in the present application is a data analysis apparatus using a first neural network configured with an input layer, an output layer, and two or more intermediate layers which are provided between the input layer and the output layer and each of which performs calculation by giving data from a layer of a previous stage and a first learning parameter to a first activation function and outputs a calculation result to a layer of a subsequent stage, the data analysis apparatus including: a conversion section that converts a number of dimensions of output data from each of the intermediate layers into a number of dimensions of the same size on the basis of the output data and a second learning parameter and outputs respective output data after conversion; a reallocation section that reallocates first input data in a first feature space given to the input layer to a second feature space on the basis of the output data after conversion from the conversion section and the first input data in the first feature space; and an importance calculation section that calculates a first importance of the first input data in each of the intermediate layers on the basis of the respective output data after conversion and a third learning parameter.”). It would have been obvious to one of ordinary skill in the art, at the time the filing was made to apply Shibahara to Mahajan and Sullivan to allow the system to use different layers to process the data in a more systematic manner to train the learning models.

Pertinent Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Brown, Pub. No.: 2009/0259269A1: In addition, numerous detection and classification systems have been proposed. Many ICDs implement detection and classification strategies that identify heart events, event intervals or event rates as they occur as being indicative of the likelihood of the occurrence of specific types of arrhythmias, with each type of arrhythmia having a preset group of criteria which must be met precedent to detection or classification. As events progress, the criteria for identifying the various arrhythmias are all monitored simultaneously, with the first set of criteria to be met resulting in detection and diagnosis of the arrhythmia..

Freeman,  Pub. No.: US 2018/0272147, As shown in the examples in Table 1 below, the RIC protocol may depend on one or more of the TuE, the TuA, the type of cardiac event, the type of SEA, and the risk probabilities associated with the cardiac event and/or the SEA. In the example below, the cardiac event is the heart attack (i.e., the myocardial infarction). A similar table may apply to other cardiac events such as, for example, cardiac arrest. Table 1 provides illustrative examples only as other time periods, events, and RIC protocols are consistent with the disclosure..
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DI XIAO whose telephone number is (571)270-1758. The examiner can normally be reached 9Am-5Pm est M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 5712701104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DI XIAO/Primary Examiner, Art Unit 2179